            Case 1:20-cv-01605-DAD-SAB Document 9 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                      Case No. 1:20-cv-001605-DAD-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND DIRECTING CLERK
13           v.                                          OF THE COURT TO ADJUST THE
                                                         DOCKET TO REFLECT VOLUNTARY
14   EAST AFRICAN HUMANITARIAN                           DISMISSAL PURSUANT TO RULE 41(a)
     ORGANIZATION PROPERTIES, INC.,                      OF THE FEDERAL RULES OF CIVIL
15                                                       PROCEDURE
                    Defendant.
16                                                       (ECF Nos. 6, 7, 8)

17

18          On November 12, 2020, Plaintiff George Avalos filed this action against Defendant East

19 African Humanitarian Organization Properties, Inc. On January 27, 2021, due to the upcoming
20 scheduling conference on February 11, 2021, Plaintiff was ordered to file a notice of status of

21 service on the defendant within five days. Plaintiff did not comply with the January 27, 2021

22 order. On February 4, 2021, an order was filed requiring Plaintiff to show cause why sanctions

23 should not issue for the failure to comply. On this same date, Plaintiff filed a notice of voluntary

24 dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and a response to the

25 order to show cause. The Court has reviewed the response to the order to show cause and the

26 order shall be discharged.
27          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

28 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”


                                                     1
            Case 1:20-cv-01605-DAD-SAB Document 9 Filed 02/05/21 Page 2 of 2


 1 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 2 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

 3 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

 4 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 5 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 6 the parties are left as though no action had been brought, the defendant can’t complain, and the

 7 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 8 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      The order to show cause, filed on February 4, 2021, is DISCHARGED;

11          2.      All pending dates and matters are VACATED; and

12          3.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

13                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

14
     IT IS SO ORDERED.
15

16 Dated:        February 5, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
